DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Applicant does not use the term “flush” in the original disclosure, and the Examiner respectfully notes that none of the leads are disclosed to be in the same plane as any side of the non-conductive mold portion.  This is because the leads are not even with any side of the non-conductive mold material and instead are above, in contact with, or spaced from any side of the non-conductive mold material.  If a piece of paper were placed on top of a flat table, that paper would not be in the same plane as the as the table top or table because the table ends and does not exist where the paper exists.  As such, the only reasonable definition that applicant can be relying upon is a definition such as “Arranged with adjacent sides, surfaces, or edges close together: a sofa flush against the wall” per https://www.ahdictionary.com/word/search.html?q=flush.  As best understood, applicant is considering the lead, such as lead 120d, to be flush with the top surface of 104, which is also seen in Figure 4A.  As such, the claims are being interpreted in light of the above definition. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 18,

    PNG
    media_image1.png
    516
    538
    media_image1.png
    Greyscale

The phrase “the passive component is placed solely on the first surface of the recessed portion such that the entire bottom surface of the passive component is in contact with the first surface of the recessed portion” on the last three lines of the second paragraph introduces new matter.  As can be seen in the above figure, the recessed portion does not have a part of the lead frame completely below the capacitor (102b).  Instead, and as best understood, the middle part of the capacitor has an empty space below it.  As such, the passive component’s entire bottom surface is not in contact with the recessed portion because the lead frame does not exist throughout the entire bottom of the passive component (capacitor).  As such, this phrase introduces new matter.  

    PNG
    media_image2.png
    440
    730
    media_image2.png
    Greyscale

The phrase “wherein the semiconductor die is located at the first end of the non-conductive mold material and the passive component is located at the second end of the non-conductive mold material” on the last three lines introduces new matter.  First, the original disclosure does not explicitly disclose the above noted claim feature, and thus such a feature was not originally contemplated.  Further, because such a feature was not expressly disclosed, applicant does not reasonably originally define what first and second ends would be considered to be.  That stated, neither the passive component nor the semiconductor die are reasonably at respective first and second ends.  The semiconductor die is in fact essentially at the middle of the overall device, and the passive component is near the die as seen above.  The definition of an “end” is “Either extremity of something that has length” or “The outside or extreme edge or physical limit; a boundary” per https://www.ahdictionary.com/word/search.html?q=end.  Neither the passive component or the semiconductor die are reasonably located at an extreme edge, boundary, or extremity of the non-conductive mold material as seen above.  As such, this phrase introduces new matter.
As to Claim 19,

    PNG
    media_image2.png
    440
    730
    media_image2.png
    Greyscale

The phrase “wherein the semiconductor die is located at the first end of the non-conductive mold material and the passive component is located at the second end of the non-conductive mold material” on the third to last paragraph introduces new matter.  First, the original disclosure does not explicitly disclose the above noted claim feature, and thus such a feature was not originally contemplated.  Further, because such a feature was not expressly disclosed, applicant does not reasonably originally define what first and second ends would be considered to be.  That stated, neither the passive component nor the semiconductor die are reasonably at respective first and second ends.  The semiconductor die is in fact essentially at the middle of the overall device, and the passive component is near the die as seen above.  The definition of an “end” is “Either extremity of something that has length” or “The outside or extreme edge or physical limit; a boundary” per https://www.ahdictionary.com/word/search.html?q=end.  Neither the passive component or the semiconductor die are reasonably located at an extreme edge, boundary, or extremity of the non-conductive mold material as seen above.  As such, this phrase introduces new matter.
As to Claim 22,

    PNG
    media_image2.png
    440
    730
    media_image2.png
    Greyscale

The phrase “wherein the semiconductor die is located at the first end of the non-conductive mold material and the passive component is located at the second end of the non-conductive mold material” on lines 1-3 introduces new matter.  First, the original disclosure does not explicitly disclose the above noted claim feature, and thus such a feature was not originally contemplated.  Further, because such a feature was not expressly disclosed, applicant does not reasonably originally define what first and second ends would be considered to be.  That stated, neither the passive component nor the semiconductor die are reasonably at respective first and second ends.  The semiconductor die is in fact essentially at the middle of the overall device, and the passive component is near the die as seen above.  The definition of an “end” is “Either extremity of something that has length” or “The outside or extreme edge or physical limit; a boundary” per https://www.ahdictionary.com/word/search.html?q=end.  Neither the passive component or the semiconductor die are reasonably located at an extreme edge, boundary, or extremity of the non-conductive mold material as seen above.  As such, this phrase introduces new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 12-15, 17-20, 22, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al. (Sharma) (US 2008/0013298) in view of Ararao et al. (Ararao) (US 2010/0141249).
As to Claims 1, 14, 15, 17, and 20,
Sharma discloses A magnetic field sensor, comprising: a lead frame (406) having a die attach area with a first surface and a second opposing surface (Figures 4A,4B / note the die attach area is the portion of (406) that (404) is attached to, and this portion of (406) has two opposing parallel surfaces as seen in Figure 4B), (Paragraph [0055]), a recessed region (note region (408)) with a first surface (surface that capacitor (402b) is located on) (Figure 4B),a plurality of leads (see above figure and note that Figures 4A and 4B of Sharma disclose essentially the same components as in applicant’s Figures 4 and 4A),( Figures 4A,B), wherein the first surface of the recessed region and the first surface of the die attach area are parallel to one another (Figure 4B), a passive component (402b) coupled to at least one of the plurality of leads and attached to the first surface of the recessed region (Figures 4A,B), (Paragraph [0057]), a semiconductor die (404) having a first surface in which a magnetic field sensing element is disposed and a second opposing surface (Figure 4A,B), (Paragraphs [0055], [0057] / note the die would reasonable include the sensor element similar to applicant), wherein the second surface of the semiconductor die is attached to the die attach area of the lead frame at the first surface of the die attach area (Figures 4A,B); a non-conductive mold material (412) enclosing the die,  the die attach area of the lead frame including the second surface of the die attach area of the lead frame and said passive component (Figures 4A,B) (Paragraph [0055]); wherein the plurality of leads includes a first set of leads (bottom leads in the above figure) located at a first end of the non-conductive mold material and a second set of leads (top leads in the above figure) located at a second end of the non-conductive mold material opposite the first end of the non-conductive mold material (Figures 4A,B), (see above figure), wherein the first set of leads extends away from a first side of the non-conductive mold material (see above figure), (Figures 4A,B), wherein the second set of leads is flush with a second side of the non-conductive mold material opposite the first side of the non-conductive mold material (see above figure and note that the second set of leads is reasonably flush with the second side of the non-conductive mold material because it and the second side are reasonably arranged with adjacent sides, surfaces, or edges close together), the recessed region has a second surface opposite the first surface of the recessed region (Figures 4A,B / note the recessed region has two opposing parallel surfaces just like applicant discloses in applicant’s Figure 4A), the non-conductive mold material has a top surface opposite a bottom surface (Figure 4B / note the rightmost surface is the bottom surface, and the leftmost surface is the top surface).
Sharma does not disclose a ferromagnetic mold material secured to a portion of the non-conductive mold material adjacent to and spaced from the second surface of the die attach area of the lead frame by the non-conductive mold material, wherein the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame is to the ferromagnetic mold material, wherein the second surface of the recessed region is closer to the ferromagnetic mold material than the first surface of the recessed region is to the ferromagnetic mold material, wherein the second surface of the die attach area is closer to the ferromagnetic mold material than the first surface of the die attach area is to the ferromagnetic mold material, wherein the second surface of the recessed region is closer to the ferromagnetic mold material than the second surface of the die attach area of the lead frame is to the ferromagnetic mold material, wherein the bottom surface is in contact with the ferromagnetic mold material, wherein the first surface of the die attach area is closer to the top surface of the non-conductive mold material than the first surface of the recessed region is to the top surface of the non-conductive mold material.
Ararao discloses a ferromagnetic mold material (52) secured to a portion of the non-conductive mold material (50) adjacent to and spaced from the second surface of the die attach area (portion of lead frame (12) that chip (10) is located on) of the lead frame (12) by the non-conductive mold material (Figure 3C), (Paragraphs [0051],[0052]/ note the magnet (52) is reasonably a ferromagnetic mold material because it must be formed by ferromagnetic materials can a permanent magnet can reasonably be formed from a mold process), wherein the surface of  the lead frame in contact with the passive element (64) is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame is to the ferromagnetic mold material (Figure 4 / note both the first surface of the lead frame that the capacitor (64) attaches to and the second surface of the lead frame that opposes this first surface will always be closer to magnet (50) (ferromagnetic mold material) then first surface of the die attach area because the surface the passive component is located on, as well as the magnet, are both below the die attach area that chip (10) attaches to)), wherein the second surface of the lead frame opposite the surface that the passive component attaches to is closer to the ferromagnetic mold material than the first surface of the lead frame that the passive component attaches to is to the ferromagnetic mold material (Figure 4 / note both the first surface of the lead frame that the capacitor (64) attaches to and the second surface of the lead frame that opposes this first surface will always be closer to magnet (50) (ferromagnetic mold material) then first surface of the die attach area because the surface the passive component is located on, as well as the magnet, are both below the die attach area that chip (10) attaches to)), wherein the second surface of the die attach area is closer to the ferromagnetic mold material than the first surface of the die attach area is to the ferromagnetic mold material (Figure 3C), wherein the second surface of the lead frame opposite the surface that the passive component attaches is closer to the ferromagnetic mold material than the second surface of the die attach area of the lead frame is to the ferromagnetic mold material (Figures 3C,4), the non-conductive mold material has a top surface opposite a bottom surface (Figure 3C), wherein the bottom surface is in contact with the ferromagnetic mold material (by way of the adhesive) (Figure 3C), wherein the first surface of the die attach area is closer to the top surface of the non-conductive mold material than the first surface of the recessed region is to the top surface of the non-conductive mold material (Figure 3C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sharma to include a ferromagnetic mold material secured to a portion of the non-conductive mold material adjacent to and spaced from the second surface of the die attach area of the lead frame by the non-conductive mold material, wherein the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame is to the ferromagnetic mold material, wherein the second surface of the recessed region is closer to the ferromagnetic mold material than the first surface of the recessed region is to the ferromagnetic mold material, wherein the second surface of the die attach area is closer to the ferromagnetic mold material than the first surface of the die attach area is to the ferromagnetic mold material, wherein the second surface of the recessed region is closer to the ferromagnetic mold material than the second surface of the die attach area of the lead frame is to the ferromagnetic mold material, wherein the bottom surface is in contact with the ferromagnetic mold material, wherein the first surface of the die attach area is closer to the top surface of the non-conductive mold material than the first surface of the recessed region is to the top surface of the non-conductive mold material, given the above disclosure and teaching of Ararao in order to advantageously increase the sensitivity of the magnetic sensor by only requiring it to detect changes in the magnetic field generated by the ferromagnetic material when it is a magnet as opposed to having to directly measuring an external magnetic field (Paragraph [0004] explains how the sensor will detect changes in the magnetic field generated by the magnet), and to advantageously be able to use the magnetic sensor as a proximity detector to detect magnetic but non-magnetized objects such as a gear, thus adding functionality to the magnetic sensor when the ferromagnetic material when it is a magnet, and to advantageously utilize a sensor and magnet configuration, when the ferromagnetic material when it is a magnet, that avoids an excessive increase in an effective air gap between the associated magnetic field sensing element and the object to be sensed, that allows the magnetic field sensing element to be as close as possible to the magnet, and that does not result in loss of a costly magnet if the magnetic field sensor fails during manufacturing testing (Paragraph [0021]), and in order to advantageously be able to adapt the device for applications where a magnetic field is already generated and it is desired to form a flux concentrator (ferromagnetic mold material) near the sensor to increase the flux density of the magnetic field at the sensor to therefore increase the sensitivity of the sensor and reduce the influence of noise.
(Note: in the combination, both surfaces of the recessed region of Sharma will be closer to the ferromagnetic mold material than the first surface of the die attach area, because the recessed region is below the die attach area first surface relative, in the combination, to the ferromagnetic mold material.  Similarly, the second surface of the recessed region of Sharma must be closer to the ferromagnetic mold material than the first surface of the recessed region, because, in the combination, the ferromagnetic mold material would exist below the second surface of the recessed region, which in Figure 4B would be on the right side of the recessed region.)
As to Claim 2,
Ararao discloses the ferromagnetic mold material comprises a hard ferromagnetic material to form a bias magnet (Paragraph [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sharma to include the ferromagnetic mold material comprises a hard ferromagnetic material to form a bias magnet given the above disclosure and teaching of Ararao in order to advantageously increase the sensitivity of the magnetic sensor by only requiring it to detect changes in the magnetic field generated by the ferromagnetic material when it is a magnet as opposed to having to directly measuring an external magnetic field (Paragraph [0004] explains how the sensor will detect changes in the magnetic field generated by the magnet), and to advantageously be able to use the magnetic sensor as a proximity detector to detect magnetic but non-magnetized objects such as a gear, thus adding functionality to the magnetic sensor when the ferromagnetic material when it is a magnet, and to advantageously utilize a sensor and magnet configuration, when the ferromagnetic material when it is a magnet, that avoids an excessive increase in an effective air gap between the associated magnetic field sensing element and the object to be sensed, that allows the magnetic field sensing element to be as close as possible to the magnet, and that does not result in loss of a costly magnet if the magnetic field sensor fails during manufacturing testing (Paragraph [0021]), and in order to advantageously be able to adapt the device for applications where a magnetic field is already generated and it is desired to form a flux concentrator (ferromagnetic mold material) near the sensor to increase the flux density of the magnetic field at the sensor to therefore increase the sensitivity of the sensor and reduce the influence of noise
As to Claim 3,
Sharma in view of Ararao in the utilized embodiment does not disclose the hard ferromagnetic material is selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles.
Ararao in a second embodiment discloses that it is known to form a hard ferromagnetic material selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles (Paragraph [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sharma in view of Ararao to include ferromagnetic material is selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles as taught by Ararao in a second embodiment in order to advantageously be able to more precisely be able to control the amount of permanent magnet located in the sensor, and to advantageously ensure that the magnet fully filled the entire cavity near the sensor.
As to Claim 12,
Sharma discloses the passive component comprises a capacitor (Paragraph [0055]).
As to Claim 13,
Sharma does not disclose a securing mechanism between the non-conductive mold material and the ferromagnetic mold material
Ararao discloses a securing mechanism (54) between the non-conductive mold material and the ferromagnetic mold material (Paragraph [0052]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sharma to include a securing mechanism between the non-conductive mold material and the ferromagnetic mold material as taught by Ararao in order to advantageously ensure that the magnet and non-conductive mold material remain relatively fixed with respect to each other, thus ensuring that no relative movement occurs that can creates unwanted errors in any detected magnetic field.
As to Claim 18,
Sharma discloses A magnetic field sensor, comprising: a lead frame (406) having a die attach portion with a first surface and a second opposing surface (Figures 4A,4B / note the die attach portion is the portion of (406) that (404) is attached to, and this portion of (406) has two opposing parallel surfaces as seen in Figure 4B), (Paragraph [0055]), a recessed portion (note region (408)) with a first surface (surface that capacitor (402b) is located on) that is entirely planar (Figure 4B),a plurality of leads (see above figure and note that Figures 4A and 4B of Sharma disclose essentially the same components as in applicant’s Figures 4 and 4A),( Figures 4A,B), wherein the first surface of the recessed region and the first surface of the die attach area are parallel to one another (Figure 4B), a passive component (402b) having one bottom surface that is entirely planar (Figure 4B / note the right side surface is the bottom surface), the passive component is coupled to at least one of the plurality of leads and the bottom surface of the passive component is attached to and directly on the first surface of the recessed portion (Figures 4A,B), (Paragraph [0057]), wherein the passive component is placed solely on the first surface of the recessed portion such that the entire bottom surface of the passive component is in contact with the first surface of the recessed portion (Figures 4A,4B / note that Sharma discloses almost identical figures as applicant, and thus Sharma can also reasonably be stated to disclose this feature), a semiconductor die (404) having a first surface in which a magnetic field sensing element is disposed and a second opposing surface (Figure 4A,B), (Paragraphs [0055], [0057] / note the die would reasonable include the sensor element similar to applicant), wherein the second surface of the semiconductor die is attached to the die attach portion of the lead frame at the first surface of the die attach portion (Figures 4A,B); a non-conductive mold material (412) enclosing the die, the die attach portion of the lead frame including the second surface of the die attach portion of the lead frame and said passive component (Figures 4A,B) (Paragraph [0055]); wherein the plurality of leads includes a first set of leads (bottom leads in the above figure) located at a first end of the non-conductive mold material and a second set of leads (top leads in the above figure) located at a second end of the non-conductive mold material opposite the first end of the non-conductive mold material (Figures 4A,B), (see above figure), wherein the first set of leads extends away from a first side of the non-conductive mold material (see above figure), (Figures 4A,B), wherein the second set of leads is flush with a second side of the non-conductive mold material opposite the first side of the non-conductive mold material (see above figure and note that the second set of leads is reasonably flush with the second side of the non-conductive mold material because it and the second side are reasonably arranged with adjacent sides, surfaces, or edges close together), wherein the semiconductor die is located at the first end of the non-conductive mold material and the passive component is located at the second end of the non-conductive mold material (Figures 4A,4B / note that Sharma discloses a substantially identical sensor configuration as applicant, and thus can be said to disclose this feature).
Sharma does not disclose a ferromagnetic mold material secured to a portion of the non-conductive mold material adjacent to and spaced from the second surface of the die attach portion of the lead frame by the non-conductive mold material, wherein the first surface of the recessed portion of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material.
Ararao discloses a ferromagnetic mold material (52) secured to a portion of the non-conductive mold material (50) adjacent to and spaced from the second surface of the die attach portion (portion of lead frame (12) that chip (10) is located on) of the lead frame (12) by the non-conductive mold material (Figure 3C), (Paragraphs [0051],[0052]/ note the magnet (52) is reasonably a ferromagnetic mold material because it must be formed by ferromagnetic materials can a permanent magnet can reasonably be formed from a mold process), wherein the surface of  the lead frame in contact with the passive element (64) is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material (Figure 4 / note both the first surface of the lead frame that the capacitor (64) attaches to and the second surface of the lead frame that opposes this first surface will always be closer to magnet (50) (ferromagnetic mold material) then first surface of the die attach area because the surface the passive component is located on, as well as the magnet, are both below the die attach area that chip (10) attaches to)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sharma to include a ferromagnetic mold material secured to a portion of the non-conductive mold material adjacent to and spaced from the second surface of the die attach area of the lead frame by the non-conductive mold material, wherein the first surface of the recessed portion of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material, given the above disclosure and teaching of Ararao in order to advantageously increase the sensitivity of the magnetic sensor by only requiring it to detect changes in the magnetic field generated by the ferromagnetic material when it is a magnet as opposed to having to directly measuring an external magnetic field (Paragraph [0004] explains how the sensor will detect changes in the magnetic field generated by the magnet), and to advantageously be able to use the magnetic sensor as a proximity detector to detect magnetic but non-magnetized objects such as a gear, thus adding functionality to the magnetic sensor when the ferromagnetic material when it is a magnet, and to advantageously utilize a sensor and magnet configuration, when the ferromagnetic material when it is a magnet, that avoids an excessive increase in an effective air gap between the associated magnetic field sensing element and the object to be sensed, that allows the magnetic field sensing element to be as close as possible to the magnet, and that does not result in loss of a costly magnet if the magnetic field sensor fails during manufacturing testing (Paragraph [0021]), and in order to advantageously be able to adapt the device for applications where a magnetic field is already generated and it is desired to form a flux concentrator (ferromagnetic mold material) near the sensor to increase the flux density of the magnetic field at the sensor to therefore increase the sensitivity of the sensor and reduce the influence of noise.
(Note: in the combination, both surfaces of the recessed region of Sharma will be closer to the ferromagnetic mold material than the first surface of the die attach area, because the recessed region is below the die attach area first surface relative, in the combination, to the ferromagnetic mold material.  Similarly, the second surface of the recessed region of Sharma must be closer to the ferromagnetic mold material than the first surface of the recessed region, because, in the combination, the ferromagnetic mold material would exist below the second surface of the recessed region, which in Figure 4B would be on the right side of the recessed region.)
As to Claim 19,
Sharma discloses A magnetic field sensor, comprising: a lead frame (406) having a die attach portion with a first surface and a second opposing surface (Figures 4A,4B / note the die attach portion is the portion of (406) that (404) is attached to, and this portion of (406) has two opposing parallel surfaces as seen in Figure 4B), (Paragraph [0055]), a recessed portion (note region (408)) with a first surface (surface that capacitor (402b) is located on) that is entirely planar (Figure 4B), a plurality of leads (see above figure and note that Figures 4A and 4B of Sharma disclose essentially the same components as in applicant’s Figures 4 and 4A),( Figures 4A,B), wherein the recessed portion is a single continuous component (Figures 4A,4B) wherein the first surface of the recessed region and the first surface of the die attach area are parallel to one another (Figure 4B), a passive component (402b) coupled to at least one of the plurality of leads and attached to the first surface of the recessed portion (Figures 4A,B), (Paragraph [0057]), a semiconductor die (404) having a first surface in which a magnetic field sensing element is disposed and a second opposing surface (Figure 4A,B), (Paragraphs [0055], [0057] / note the die would reasonable include the sensor element similar to applicant), wherein the second surface of the semiconductor die is attached to the die attach portion of the lead frame at the first surface of the die attach portion (Figures 4A,B); a non-conductive mold material (412) enclosing the die, the die attach portion of the lead frame including the second surface of the die attach portion of the lead frame and said passive component (Figures 4A,B) (Paragraph [0055]); wherein the non-conductive mold material has a top surface (leftmost surface in Figure 4B) opposite a bottom surface (rightmost surface in Figure 4B), wherein the plurality of leads includes a first set of leads (bottom leads in the above figure) located at a first end of the non-conductive mold material and a second set of leads (top leads in the above figure) located at a second end of the non-conductive mold material opposite the first end of the non-conductive mold material (Figures 4A,B), (see above figure), wherein the first set of leads extends away from a first side of the non-conductive mold material (see above figure), (Figures 4A,B), wherein the second set of leads is flush with a second side of the non-conductive mold material opposite the first side of the non-conductive mold material (see above figure and note that the second set of leads is reasonably flush with the second side of the non-conductive mold material because it and the second side are reasonably arranged with adjacent sides, surfaces, or edges close together), wherein the semiconductor die is located at the first end of the non-conductive mold material and the passive component is located at the second end of the non-conductive mold material (Figures 4A,4B / note that Sharma discloses a substantially identical sensor configuration as applicant, and thus can be said to disclose this feature), wherein a first lead of the first set of leads provides a voltage (VCC) to the semiconductor die and a second lead of the first set of leads provides ground (Gnd) to the semiconductor die (Figure 4A), and wherein each of the first set of leads is connected to the semiconductor die by an electrical connector (note the bond wires connecting each of the bottom leads to the chip (404) (Figure 4A), (Paragraph [0071]).
Sharma does not disclose a ferromagnetic mold material secured to a portion of the non-conductive mold material adjacent to and spaced from the second surface of the die attach portion of the lead frame by the non-conductive mold material, wherein the first surface of the recessed portion of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material, wherein the bottom surface is in contact with the ferromagnetic mold material, wherein the first surface of the die attach area is closer to the top surface of the non-conductive mold material than the first surface of the recessed region is to the top surface of the non-conductive mold material
Ararao discloses a ferromagnetic mold material (52) secured to a portion of the non-conductive mold material (50) adjacent to and spaced from the second surface of the die attach portion (portion of lead frame (12) that chip (10) is located on) of the lead frame (12) by the non-conductive mold material (Figure 3C), (Paragraphs [0051],[0052]/ note the magnet (52) is reasonably a ferromagnetic mold material because it must be formed by ferromagnetic materials can a permanent magnet can reasonably be formed from a mold process), wherein the surface of  the lead frame in contact with the passive element (64) is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material (Figure 4 / note both the first surface of the lead frame that the capacitor (64) attaches to and the second surface of the lead frame that opposes this first surface will always be closer to magnet (50) (ferromagnetic mold material) then first surface of the die attach area because the surface the passive component is located on, as well as the magnet, are both below the die attach area that chip (10) attaches to)), the non-conductive mold material has a top surface opposite a bottom surface (Figure 3C), wherein the bottom surface is in contact with the ferromagnetic mold material (by way of the adhesive) (Figure 3C), wherein the first surface of the die attach area is closer to the top surface of the non-conductive mold material than the first surface of the recessed region is to the top surface of the non-conductive mold material (Figure 3C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sharma to include a ferromagnetic mold material secured to a portion of the non-conductive mold material adjacent to and spaced from the second surface of the die attach area of the lead frame by the non-conductive mold material, wherein the first surface of the recessed portion of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material, wherein the bottom surface is in contact with the ferromagnetic mold material, wherein the first surface of the die attach area is closer to the top surface of the non-conductive mold material than the first surface of the recessed region is to the top surface of the non-conductive mold material, given the above disclosure and teaching of Ararao in order to advantageously increase the sensitivity of the magnetic sensor by only requiring it to detect changes in the magnetic field generated by the ferromagnetic material when it is a magnet as opposed to having to directly measuring an external magnetic field (Paragraph [0004] explains how the sensor will detect changes in the magnetic field generated by the magnet), and to advantageously be able to use the magnetic sensor as a proximity detector to detect magnetic but non-magnetized objects such as a gear, thus adding functionality to the magnetic sensor when the ferromagnetic material when it is a magnet, and to advantageously utilize a sensor and magnet configuration, when the ferromagnetic material when it is a magnet, that avoids an excessive increase in an effective air gap between the associated magnetic field sensing element and the object to be sensed, that allows the magnetic field sensing element to be as close as possible to the magnet, and that does not result in loss of a costly magnet if the magnetic field sensor fails during manufacturing testing (Paragraph [0021]), and in order to advantageously be able to adapt the device for applications where a magnetic field is already generated and it is desired to form a flux concentrator (ferromagnetic mold material) near the sensor to increase the flux density of the magnetic field at the sensor to therefore increase the sensitivity of the sensor and reduce the influence of noise.
(Note: in the combination, both surfaces of the recessed region of Sharma will be closer to the ferromagnetic mold material than the first surface of the die attach area, because the recessed region is below the die attach area first surface relative, in the combination, to the ferromagnetic mold material.  Similarly, the second surface of the recessed region of Sharma must be closer to the ferromagnetic mold material than the first surface of the recessed region, because, in the combination, the ferromagnetic mold material would exist below the second surface of the recessed region, which in Figure 4B would be on the right side of the recessed region.)
As to Claim 22,
Sharma discloses the semiconductor die is located at the first end of the non-conductive mold material and the passive component is located at the second end of the non-conductive mold material (Figures 4A,4B / note that Sharma discloses a substantially identical sensor configuration as applicant, and thus can be said to disclose this feature).
As to Claim 23,
Sharma discloses wherein a first lead of the first set of leads provides a voltage (VCC) to the semiconductor die and a second lead of the first set of leads provides ground (Gnd) to the semiconductor die (Figure 4A), and wherein each of the first set of leads is connected to the semiconductor die by an electrical connector (note the bond wires connecting each of the bottom leads to the chip (404) (Figure 4A), (Paragraph [0071]).
As to Claim 24,
Sharma discloses wherein a first lead of the first set of leads provides a voltage (VCC) to the semiconductor die and a second lead of the first set of leads provides ground (Gnd) to the semiconductor die (Figure 4A), and wherein each of the first set of leads is connected to the semiconductor die by an electrical connector (note the bond wires connecting each of the bottom leads to the chip (404) (Figure 4A), (Paragraph [0071]).
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al. (Sharma) (US 2008/0013298) in view of Ararao et al. (Ararao) (US 2010/0141249) as applied to claim 1 above, and further in view of Stout (US 4,188,605).
As to Claims 4 and 5,
Sharma in view of Ararao does not disclose the ferromagnetic mold material is selected from the group consisting of a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite.
Stout discloses the ferromagnetic mold material is selected from the group consisting of  a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite, and that for as similar device that it’s known to use either a soft ferromagnetic material or a hard ferromagnetic material for the sensor (Column 3, Lines 63-68), (Column 4, Lines 1-54 / note the three different embodiments and where in the first embodiment the magnetically active material is for example a soft Ni alloy, and where in the third embodiment the magnetically active material uses a permanent magnet).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sharma in view of Ararao to include the ferromagnetic mold material is selected from the group consisting of a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite as taught by Stout because these features have been demonstrated to be art recognized equivalent devices (MPEP 2144.06), and in order to advantageously be able to adapt the device for applications where a magnetic field is already generated and it is instead desired to form a flux concentrator near the sensor to increase the flux density of the magnetic field at the sensor to therefore increase the sensitivity of the sensor and reduce the influence of noise.
Claims 6, 7, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al. (Sharma) (US 2008/0013298) in view of Ararao et al. (Ararao) (US 2010/0141249) as applied to claim 1 above, and further in view of Elian et al. (Elian) (US 2013/0113475).
As to Claims 6 and 7,
Sharma in view of Ararao does not disclose the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the ferromagnetic mold material forms a substantially D-shaped, O-shaped, U-shaped, or C-shaped structure.
Elian discloses the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material (Figures 4B, 4C), the ferromagnetic mold material forms a substantially D-shaped, O-shaped, U-shaped, or C-shaped structure (Figures 4B,4C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sharma in view of Ararao to include the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the ferromagnetic mold material forms a substantially D-shaped, O-shaped, U-shaped, or C-shaped structure as taught by Elian in order to advantageously provide convergent magnetic field lines (Paragraph [0039]) so as to minimize any leakage flux and provide a more linear magnetic field at the sensor that allows for more consistent and linear detection.
As to Claim 21,
Sharma in view of Ararao does not disclose the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, wherein the non-conductive mold material comprises a tapered protrusion extending into the central region of the ferromagnetic mold material, wherein the tapered protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the tapered protrusion.
Elian discloses the ferromagnetic mold material (1) has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material (Paragraph [0036] / note polymer-based magnet), wherein the non-conductive mold material (4) comprises a tapered protrusion extending into the central region of the ferromagnetic mold material (Figure 4C), (Paragraph [0034]), wherein the tapered protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material (Figure 4C), and wherein the ferromagnetic mold material covers the tapered protrusion (Figure 4C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sharma in view of Ararao to include the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, wherein the non-conductive mold material comprises a tapered protrusion extending into the central region of the ferromagnetic mold material, wherein the tapered protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the tapered protrusion as taught by Elian in order to advantageously provide convergent magnetic field lines (Paragraph [0039]) so as to minimize any leakage flux and provide a more linear magnetic field at the sensor that allows for more consistent and linear detection.
Claims 8, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al. (Sharma) (US 2008/0013298) in view of Ararao et al. (Ararao) (US 2010/0141249) and Elian et al. (Elian) (US 2013/0113475) as applied to claim 6 above, and further in view of Ausserlechner (US 2009/0140725).
As to Claims 8, 9, and 10,
Sharma in view of Ararao and Elian does not disclose the non-conductive mold material comprises a protrusion extending into the central region of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion.
Ausserlechner discloses the non-conductive mold material (190) comprises a protrusion extending into the central region of the ferromagnetic mold material (162) (Figure 8), the protrusion extends from adjacent to the first end of the ferromagnetic mold material (top surface) to the second end (bottom surface) of the ferromagnetic mold material (Figure 78, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion (Figure 8).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sharma in view of Ararao and Elian to include the non-conductive mold material comprises a protrusion extending into the central region of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion as taught by Ausserlechner in order to advantageously provide an additional securing means to ensure that the non-conductive mold material and the ferromagnetic mold material stay connected in the desired manner, and thus ensure that the ferromagnetic mold material is mechanically locked in place to the non-conductive mold material (Paragraph [0053]), which therefore minimizes movement which can create an undesirable change in the generated magnetic field at the sensor.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al. (Sharma) (US 2008/0013298) in view of Ararao et al. (Ararao) (US 2010/0141249) and Elian et al. (Elian) (US 2013/0113475) as applied to claim 6 above, and further in view of Zwijze et al. (Zwijze) (US 2012/0293165).
As to Claim 11,
Sharma in view of Ararao and Elian do not disclose a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material.
Zwijze discloses a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material (Figure 1a) and (Paragraph [0015]).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sharma in view of Ararao and Elian to include a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material as taught by Zwijze in order to advantageously further enhance the magnetic field at the sensor and thus increase detection sensitivity, and in order to homogenize the field near the sensor and reduce the positioning precision needed of the sensor (Paragraph [0012] of Rettig et al. (Rettig) (US 2008/0116884), and to advantageously control the sensitivity of the sensor by ensuring a zero field is present when no object is near (Paragraph [0015]) so that only nearby detectable objects disturb the zero field so as to allow for enhance detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858